DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 10-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al U.S. Patent Number 9,635,677 in view of ZHAO et al PG PUB 2018/0132149 and LI et al PG PUB 2017/0353921.
Re Claims 1, 12, 19, Liu et al teaches a Companion Device (a head wearable display includes at least one processor, CRM) and mobile Device (a console) (See col. 3, lines 1-15) wherein figure 2 teaches the RF communication interface supporting BLUETOOTH 214 and 802.11 206 (first and second communication protocol); Companion Device 100 can select a link based on the received signal quality and communicate the selection (a first request) to the transmitter/mobile Device (See Col. 5, lines 1-22);  figure 3 teaches the based on the Link request from the Companion Device, in response (a first response), the mobile Device determines the Final Link Selection based on the link condition to perform a switch from a first link to the a second link (See col. 8, lines 9-44).  Liu et al fails to explicitly teach the response indicating a 
Re Claims 2, 13, See RF communication interface in figure 2 of Liu et al.
Re Claims 10, 11, Liu et al teaches dynamic link adaptation wherein based on the channel condition, the Companion Device can subsequently request (a second request) for selecting another link (the second link to the first link) and in view of ZHAO et al, responsive to the request, the CSA (channel switch announcement signaling) includes the time to perform the switch and channel information (one or more configuration settings).
Claims 3-9, 14-18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al U.S. Patent Number 9,635,677 in view of ZHAO et al PG PUB 2018/0132149 and LI et al PG PUB 2017/0353921 as applied to claim 1 above and further in view of Sukhija et al PG PUB 2020/0367124.
Re Claims 3, 6, 15, Liu et al in view ZHAO et al and LI et al fails to explicitly teach receiving acknowledgement as claimed.   However, Sukhija et al teaches receiving a ACK based on the CSA (channel switch announcement) [0042-0045].  One skilled in the art would have motivated to have confirmed whether the CSA was received by the reception of the ACK to determine whether retransmission of the CSA (the first request) was needed.  Therefore it would have been obvious to one skilled in the art to have combined the teachings.
Re Claims 4, 14, Liu et al teaches in figure 3, throughput characteristics (level of traffic…threshold level) of the Link setting (Also See Abstract).
Re Claim 5, Liu teaches the companion device (the head wearable display) supporting dynamic link adaptation (See col. 5, lines 1-39) switching from second link to first link based on the throughput characteristics (the level of traffic) less than the threshold level.
	Re Claims 7, 16, 20, in view of LI et al, the AP can determine setup another TWT session interval (a third session interval) for receiving the beacon from for receiving the synchronization information for performing the channel switching response to a second request to support dynamic link adaptation based on the first characteristic (See figure 3 of Liu et al) SNR min (less than channel quality threshold).

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW LEE whose telephone number is (571)272-3130. The examiner can normally be reached Monday-Friday 8:30AM-5PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571272. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 


/CHI HO A LEE/           Primary Examiner, Art Unit 2472